Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is issued in response to Application filed July 15, 2021.
Claims 2-22 are pending.
Claim 1 is cancelled.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/21/21 and 11/22/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9, and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 9,031,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other and the claims of the instant application are fully encompassed within claims 1, 10, and 19 of U.S. Patent No. 9,031,939.
In particular, Independent claim 2 is a method claim whose limitations are encompassed within the method of claim 1 of U.S. Patent No. 9,031,939.
Independent claim 9 is a system claim whose limitations are encompassed within the system of claim 10 of U.S. Patent No. 9,031,939.
Independent claim 16 is a non-transitory computer-readable storage medium claim whose limitations are encompassed within the computer program product of claim 19 of U.S. Patent No. 9,031,939.
Claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 17, 19, and 20 of U.S. Patent No. 10,831,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other and the claims of the instant application are fully encompassed within claims 1-3, 17, 19, and 20 of U.S. Patent No. 10,831,813.
Independent claim 2 is a method claim whose limitations are encompassed within the method of claim 1 of U.S. Patent No. 10,831,813. Dependent claim 3 is fully encompassed within dependent claim 2 of U.S. Patent No. 10,831,813. Next, dependent claim 5 is fully encompassed within dependent claim 3 of U.S. Patent No. 10,831,813. Dependent claim 7 is fully encompassed within dependent claim 17 of U.S. Patent No. 10,831,813. The remaining claims of the instant application (claims 9, 10, 12, 14, 16, 17, 19, and 21)  mirror the above explanation with their corresponding claims within the Patented Case.
Claims 2, 3, 9, 10, 16 and 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 19, and 20 of U.S. Patent No. 11,100,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other and the claims of the instant application are fully encompassed within claims 1, 2, 19, and 20 of U.S. Patent No. 11,100,155.
Independent claim 2 is a method claim whose limitations are encompassed within the method of claim 1 of U.S. Patent No. 11,100,155. Dependent claim 3 is fully encompassed within dependent claim 2 of U.S. Patent No. 11,100,155. Independent claim 9 is a system claim whose limitations are encompassed within the system of claim 19 of U.S. Patent No. 11,100,155. Dependent claim 10 is fully encompassed within dependent claim 2 of U.S. Patent No. 11,100,155. Independent claim 16 is a non-transitory computer-readable storage medium claim whose limitations are encompassed within the computer program product of claim 20 of U.S. Patent No. 11,100,155. Dependent claim 17 is fully encompassed within dependent claim 2 of U.S. Patent No. 11,100,155.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8-13, 15-20, and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alumbaugh (U.S. Patent No. 6,266,614).

Regarding Claim 2, Alumbaugh discloses a computer-implemented method, comprising: 
determining current position data, wherein the current position data is associated with the location of an aircraft (col.2, lines 23-52, Alumbaugh – travel guide device includes a GPS receiver for providing GPS coordinates for a current location… invention is depicted as being within a vehicle, with the travel guide device moving through a region; however, the travel guide device could also be within an aircraft); 
determining one or more points-of-interest, wherein the one or more points-of-interest are determined according to the current position data of the aircraft (col.4, lines 6-16 and 31-49, Alumbaugh – vehicle/aircraft location, direction, and/or altitude is ascertained to an acceptable accuracy by the GPS receiver, and GPS coordinates of a number of point-of-interest for a defined geographic region are contained within a database, together with associated narration information, matching the vehicle/aircraft location information to indexed references stored within a database to provide a timely narration regarding a passing point of interest or general area through which the vehicle/aircraft is traveling); 
matching one or more media assets or information to the one or more points-of-interest (col.4, lines 6-16 and 31-49, Alumbaugh –matching the vehicle/aircraft location information to indexed references stored within a database to provide a timely narration regarding a passing point of interest or general area through which the vehicle/aircraft is traveling; wherein the points-of-interest digital audio and/or video information containing a narration or depiction regarding each point-of-interest… col.5, lines 34-42, Alumbaugh); 
determining whether the current position data has changed, wherein when the current position data has changed, one or more updated points-of-interest are selected and matched with one or more media assets or information according to the changed position data of the aircraft (col.5, lines 34-67, Alumbaugh – getting current location and determining whether a match is determined for point-of-interest entries within the database; if a matching point-of-interest is identified and the audio system for the playback device is on playing the point-of-interest massage… then retrieving updated GPS coordinates in order to seek to ascertain another matching point-of-interest location); 
dynamically selecting geo-relevant content, wherein dynamically selecting geo-relevant content includes repeatedly determining matched media assets or information according to the current position data of the aircraft (col.6, lines 20-46, Alumbaugh - general area narration begins with getting the current location GPS coordinates, determining whether a match is determined for general area entries within the database; is so, playing the general area narration message associated with the matching general area narration and playing any point-of-interest narration that falls within the range… then retrieving updated GPS coordinates seeking to identify a subsequent general area entry matching the updated vehicles/aircraft location); and 
displaying or playing the geo-relevant content according to the current position data associated with the location of the aircraft (col.4, lines 44-67 and col.6, lines 1-18, Alumbaugh – narration information for the point-of-interest and the general area information is transmitted to a playback device such as an audio or video system within the vehicle/aircraft based on the location).

Regarding Claim 3, Alumbaugh discloses the computer-implemented method of claim 2, wherein the aircraft is associated with a map (col.9, lines 30-33 and 54-56, Alumbaugh – digitally encoded map).

Regarding Claim 4, Alumbaugh discloses the computer-implemented method of claim 2, wherein the geo-relevant content is displayed or played on a channel (col.3, lines 14-30 and col.5, lines 9-13, Alumbaugh – feed source).

Regarding Claim 5, Alumbaugh discloses the computer-implemented method of claim 2, wherein the geo-relevant content is continuously displayed or played (col.5, lines 31-33, Alumbaugh – continuous play).

Regarding Claim 6, Alumbaugh discloses the computer-implemented method of claim 2, wherein the geo-relevant content is displayed or played on a handheld unit (col.11, lines 19-21, Alumbaugh - travel guide device includes an interface to a cellular phone or mobile device) or a cabin monitor.

Regarding Claim 8, Alumbaugh discloses the computer-implemented method of claim 2, wherein the geo-relevant content is associated with a dynamic playlist (col.5, lines 34-67, Alumbaugh).
Claims 9-13 and 15 contain similar subject matter as claims 1-6 and 8 above; and are rejected under the same rationale.

Claims 16-20 and 22 contain similar subject matter as claims 1-6 and 8 above; and are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 14, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alumbaugh (U.S. Patent No. 6,266,614) in view of Brady Jr. (U.S. Patent Application No. 2005/0278753).

Regarding Claim 7, Alumbaugh discloses all of the claimed subject matter as discussed above about geo-relevant content. However, Alumbaugh is not as detailed with respect to the geo-relevant content is integrated into the In-Flight Entertainment system.
On the other hand, Brady Jr. discloses geo-relevant content is integrated into the In-Flight Entertainment system (par [0009], Brady Jr. – in-flight entertainment system on an aircraft can provide a display image of information about landscape images pertaining to the location of the aircraft and points-of-interest). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Brady Jr.’s teachings of flight information system into Alumbaugh’s travel guide. A skilled artisan would have been motivated to combine in order to provide an improved flight information system to users that is capable of enhancing audiovisual information, thus making the in-flight experience more enjoyable.

Claims 14 and 21 contain similar subject matter as claim 7 above; and are rejected under the same rationale.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 07, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161